Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/12/20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 16, and 20 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fuller, U.S. Patent 7,160,226 (hereinafter “Fuller”).
	 In Reference to Claim 1: 
Fuller discloses A device (Figure 5) for controlling a pressing force which is from a current collector of a vehicle(See, Background to the invention) wherein the pressing force is actuated by means of a pneumatic or hydraulic working pressure, wherein the device (22) has: - a pilot control circuit ( via 300) and a working pressure control circuit (via 500); - a relay valve (508) which is configured to control, in accordance with a pilot control pressure, a power pressure which has been made available and to output said power pressure as a working pressure into the working pressure control circuit (to piston 230), wherein the relay valve (508) has at least one input (511) for the pilot control pressure with a small cross-section and one input for the power pressure (not labeled 
In Reference to Claim 16: 
Fuller discloses A method for controlling a pressing force wherein the pressing force is actuated by means of a pneumatic or hydraulic power pressure, wherein the power pressure is regulated by a pilot control pressure from a pilot control circuit, having the following steps: - fixed or regulated setting of a pilot control pressure in the pilot control circuit in order to set the pressing force, and - setting the power pressure by means of the pilot control pressure in accordance with the transmission ratio. See, Figure 5 with pilot circuit 300 and working pressure circuit is governed by 500 and pump 504 specifically. 
In Reference to Claim 19:
Fuller discloses a vehicle with the device found in claim 1. See, Background section of Fuller which discloses the device of Figure 5 is found in a CVT, which is located in a automobile. 

Claims 1, 3, 4, 8, 9, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Henrik, European Patent Publication 1539528 (hereinafeter “Henrik”). 
In Reference to Claim 1: 
Henrik discloses A device (Figure 1) for controlling a pressing force which is from a current collector (10) of a vehicle (a train) wherein the pressing force is actuated by means of a pneumatic or hydraulic working pressure, wherein the device (Figure 1) has: - a pilot control circuit ( via Figure 5) and a working pressure control circuit (via 22); - a 
In Reference to Claim 3: 
Henrik further discloses wherein at least two inputs are provided on the relay valve (66) wherein the pilot control pressure side ( via tank pressure or an adjusted working pressure depending on the opening of  valves 68 or 70) features two differing inputs and furthermore wherein on the opposing side of the valve 66 there is an additional input from the output working pressure that is compared and dictates the amount of flow passing through the working pressure line. 
In Reference to Claim 4: 
Henrik further discloses wherein a single input is provided on relay valve (66) and the pilot control circuit (Figure 5) is configured in such that a selection of a plurality of pilot control pressure ( depending on which valve 68 or 70 is actuated) is made upstream the relay valve (66) to control the power pressure. 
In Reference to Claim 5: 
Henrik further wherein the transmission ratio of the relay valve is provided with a different transmission ratio other than 1:1, wherein a step-up or step-down transmission 
In Reference to Claim 8: 
Henrik further discloses a switching valve (30) provided to switch on and off the power pressure upstream of an introduction point for the power pressure into the pilot control circuit and the working pressure control circuit. 
In Reference to Claim 9: 
 Henrik further discloses a switching valve (68 or 70) provided in the pilot control circuit upstream of the branch into the basic control circuit and the additional control circuit. See, Figure 4 for a hydraulic circuit diagram of all the control circuits and Figure 5 which is a close up of the pilot control circuit. 
In Reference to Claim 16: 
Henrik discloses a method for controlling a pressing force on a current collector (10) of a vehicle ( a train) and acted on an overhead line (20); wherein the pressing forice is actuated by a penuamtic power pressure (via 22); wherein the power pressure is regulated by a pilot control pressure from a pilot control circuit (via Figure 5), regulating setting of a pilot control pressure in the pilot control circuit (via valves 68 and 70 and controller 71) in order to set a pressing force; and setting the power pressure by the pilot control pressure in accordance with a transmission ratio. See, Figure 4. 

In Reference to Claim 19: 
Henrik further discloses wherein the device of claim 1 is located in a vehicle (a train). 

Allowable Subject Matter
Claim 2, 6, 7, 10-15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S. COLLINS whose telephone number is (313)446-6535.  The examiner can normally be reached on M-TH 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHANIEL WIEHE can be reached on (571) 272-8648.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S COLLINS/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745